2022 IL App (1st) 200800-U
                                            No. 1-20-0800
                                       Order filed May 5, 2022
                                                                                        Fourth Division


NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________
                                               IN THE
                                 APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
______________________________________________________________________________
In re ESTATE OF WILLIAM HARRIS SMITH,                            )   Appeal from the
Deceased,                                                        )   Circuit Court of
                                                                 )   Cook County.
(CONGREGATION BETH TEFILLAH,                                     )
                                                                 )
           Plaintiff-Appellee,                                   )
                                                                 )
     v.                                                          )   No. 16 P 4247
                                                                 )
ZACHARY SMITH, as Independent Administrator,                     )   Honorable
                                                                 )   Daniel P. Malone,
           Defendant-Appellant.)                                 )   Judge, presiding.



           JUSTICE LAMPKIN delivered the judgment of the court.
           Presiding Justice Reyes and Justice Martin concurred in the judgment.

                                              ORDER

¶1        Held: (1) The trial court did not abuse its discretion by denying defendant’s motions to
                bar the testimony of plaintiff’s witnesses based on alleged violations of the Dead-
                Man’s Act (735 ILCS 5/8-201 (West 2020)), and witness disclosure rules;
                and (2) Plaintiff, a non-profit religious congregation, met its burden to establish
                consideration for the decedent’s gratuitous pledge, which pledge was converted
                into a valid and enforceable contract before the pledge was withdrawn because
                plaintiff used a portion of the decedent’s donation to purchase land and the
                decedent’s pledge induced pledges from other donors.
No. 1-20-0800


¶2      Plaintiff Congregation Beth Tefillah (CBT) brought a claim against the estate of William

Harris Smith, decedent, to enforce two pledges William allegedly had made to donate funds to

CBT. Defendant Zachary Smith, who is William’s son and the independent administrator of his

estate, objected to CBT’s claims. After a bench trial, the circuit court ultimately allowed CBT’s

claims for the two pledges.

¶3      On appeal, defendant Smith argues that the circuit court erroneously (1) allowed CBT’s

three witnesses to testify in violation of either the Dead-Man’s Act (735 ILCS 5/8-201 (West

2020)), or witness disclosure rules, and (2) allowed CBT’s claim arising from an alleged oral

charitable pledge that was not supported by either detrimental reliance or consideration.

¶4      For the reasons that follow, we affirm the judgment of the circuit court.1

¶5                                        I. BACKGROUND

¶6      William Harris Smith died on June 18, 2016, leaving his wife Ilene Smith and defendant

as his heirs at law. William’s will was admitted for probate in July 2016. Thereafter, the

independent executor of the estate filed a notice of disallowance of CBT’s $1 million claim.

¶7      In February 2017, CBT filed two claims against the estate. The first claim of $650,000 was

for an outstanding balance relating to a $1 million pledge William purportedly made to CBT for

its building fund. The second claim of $60,000 was for a pledge William purportedly made to fund

CBT’s ambassadors program, which was intended to bring young men from Israel to CBT to teach,

work and study. The estate objected to both claims.




        1
          In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order.

                                                  -2-
No. 1-20-0800


¶8     In April 2018, the court revoked the independent executor’s letters and appointed defendant

Smith as independent administrator with the will annexed.

¶9     Defendant moved the court for summary judgment, arguing that CBT could not prove its

claims because the Dead-Man’s Act barred the testimony of CBT’s key witnesses: Bruce

Goldman, Rabbi Pinchas Allouche and Art Paikowsky. The court denied defendant’s motion,

ruling that the Dead-Man’s Act did not apply because Goldman and Rabbi Allouche were not

adverse parties and Paikowsky was not directly interested in the action. The court also ruled that a

question of fact existed regarding whether CBT could enforce its agreement with William under

either a breach of contract or promissory estoppel theory.

¶ 10   Later, defendant moved in limine to bar the testimony of Goldman and Rabbi Allouche

based on the Dead-Man’s Act. Defendant also moved to bar the testimony of decedent’s widow,

Ilene, arguing that CBT failed to disclose her as a witness in response to defendant’s Rule 213(f)

interrogatories, as required by Illinois Supreme Court Rule 213 (eff. Jan. 1, 2018). The trial court

denied defendant’s motions.

¶ 11   The bench trial began on September 24, 2019, and the court heard evidence over three

days. The testimony of Goldman, Rabbi Allouche, Ilene and defendant, and the admitted

documents established the following facts.

¶ 12   William was a prolific Chicago real estate developer and lived part time in Paradise Valley,

Arizona. He met Rabbi Allouche in 2010, and they developed a close relationship. Rabbi Allouche

is the founder of CBT, a non-profit Jewish congregation founded in 2010. Initially, CBT operated

out of Rabbi Allouche’s guest house, later moved to a strip mall storefront, and in 2018 moved to

the newly constructed building at issue in this appeal.



                                               -3-
No. 1-20-0800


¶ 13   At some point after 2010, Rabbi Allouche introduced William and Goldman, and they

became involved in the planning and fundraising for CBT’s new building around 2013 or 2014.

They were volunteers on the new building committee together, with Goldman serving as the

chairman. The initial budget for the building according to the marketing materials was $5,750,000.

¶ 14   On August 5, 2015, Rabbi Allouche, Goldman and Paikowsky, a hired fundraiser, traveled

to Chicago to solicit William for a substantial donation to the building fund. At this meeting,

William agreed to donate $500,000, which matched Goldman’s $500,000 pledge. On August 6,

2015, Paikowsky emailed Goldman a revised budget of $6,365,000. Shortly thereafter, William

spoke with Ilene and decided to increase his pledge to $1 million. William’s pledge would be used

for general purposes. William urged Goldman to increase his pledge, and Goldman raised his

pledge to $1 million. Their pledges had the effect of influencing other congregants to make

substantial donations to CBT’s building fund.

¶ 15   On August 9, 2015, Goldman and Paikowsky exchanged emails reflecting confusion about

what William had actually pledged. There was no follow-up to these emails. In August or

September of 2015, William paid $350,000 of his $1 million pledge to CBT. Rabbi Allouche relied

on William’s financial contributions to purchase the land and his expertise to construct the

building.

¶ 16   On or about September 21, 2015, CBT purchased land in Scottsdale, Arizona for the

building. CBT purchased the land for $870,000 in cash and did not take out a mortgage for the real

estate sale. CBT used William’s $350,000 donation as part of the funds to purchase the land. After

the purchase, William’s pledge balance was $650,000.




                                                -4-
No. 1-20-0800


¶ 17      William’s real estate company was Smithfield Construction. William and his employees

assisted CBT in designing every aspect of CBT’s new building. William cared very deeply about

the new building and, according to CBT’s board of director minutes, worked “super hard” on the

project. Smithfield Construction’s gratuitous contributions to the project totaled $150,313.72.

¶ 18      On February 16, 2016, Goldman sent an email to an administrative assistant at CBT and

several others involved in the fundraising for the new building. In this email, Goldman reported

the status of the pledges and stated that he and William had each pledged $1 million to CBT for

the building fund.

¶ 19      CBT maintained informal internal spreadsheets that tracked pledges. These spreadsheets

reflected a $1 million pledge by William and Ilene. However, Goldman testified at trial that these

spreadsheets were not accurate. Ilene testified that the $1 million pledge was William’s pledge

alone, they kept their assets separate, and they did not have sufficient marital assets to cover the

pledge.

¶ 20      On May 24, 2016, Rabbi Allouche and William had a telephone conversation during which

William agreed to fund the entire ambassadors program, which cost $60,000. William sent Rabbi

Allouche an email the next day confirming his commitment to fund the entire ambassadors

program. However, William died on June 8, 2016, prior to paying for the program.

¶ 21      Rabbi Allouche testified initially in his deposition that CBT did not bring anyone from

Israel as part of the ambassadors program. However, at trial, he clarified that two young men did

in fact come from Israel as part of the program. Furthermore, defendant admitted that he believed

William intended to fund the ambassadors program.




                                               -5-
No. 1-20-0800


¶ 22   On March 2, 2017, Ilene made a pledge for $250,000 after consultation with Rabbi

Allouche, who did not ask her to contribute money toward William’s alleged $1 million pledge.

¶ 23   CBT did not introduce evidence of any signed or unsigned pledge card from William, letter

or email to or from William confirming the $1 million pledge, or notes from any of the

conversations in which William purportedly pledged $1 million. The only evidence produced was

contemporaneous accounts of conversations between Goldman, Rabbi Allouche and William,

CBT’s internal emails and spreadsheets, and William’s $350,000 donation.

¶ 24   One year passed between William’s death and CBT’s groundbreaking for the new building

in July 2017. CBT was aware of the estate’s February 2017 objection to CBT’s building fund and

ambassadors program claims when CBT broke ground. The exterior walls of the building were

built in late 2017 or early 2018. CBT ultimately spent over $7.5 million on the building, which

was $1.7 million more than the budget presented in the marketing materials and over $1.1 million

more than the revised budget. CBT did not take out a construction loan and was able to raise the

entire $7.5 million from pledges.

¶ 25   The building has been open for services since November 2018. The sanctuary and banquet

hall can hold 240 congregants; the holy ark in the sanctuary is made of carved wood, and the

mikveh contains walls of tile and stone, a tiled shower, and a marble bathtub and flooring.

The mikveh is named in honor of Goldman for his $1.1 million contribution. Nothing in the

building is named after William.

¶ 26   CBT claims they still need funding to complete the memorial garden, playground and

basketball court and purchase additional furniture and signage. CBT was not able to fund any of

the $500,000 endowment or purchase its preferred air-conditioning system. Neither the memorial



                                             -6-
No. 1-20-0800


garden, playground nor basketball court were identified in the fundraising materials.

The endowment was listed in the fundraising materials as part of the initial $5,750,000 budget.

¶ 27   On November 15, 2019, the court issued a decision allowing CBT’s $60,000 claim for the

ambassadors program but denying CBT’s $650,000 claim for the building fund. Regarding the

ambassadors program claim, the court found that sufficient evidence established the existence of

a promise and CBT’s detrimental reliance on that promise because CBT brought two young men

from Israel to study and work at CBT pursuant to William’s pledge. The court concluded that the

$60,000 pledge was enforceable.

¶ 28   Regarding the building fund claim, the court found that sufficient evidence established the

existence of William’s $1 million promise, but CBT did not meet its burden to show detrimental

reliance or consideration for that promise. Regarding detrimental reliance, the court found that

CBT was able to build, furnish and use the building without ever taking out a loan. Moreover,

CBT spent $1.1 million more than its highest budget. Furthermore, the estate objected to the claim

in February 2017 and CBT broke ground five months later in July 2017 and proceeded with the

project. Regarding consideration, the court found that no testimony or exhibits showed that

William received any consideration.

¶ 29   Accordingly, the court awarded CBT $60,000 for the ambassadors program claim and

denied the balance of $650,000 for the building fund claim.

¶ 30   CBT moved the court to reconsider its decision, arguing inter alia that the court erred in

applying Illinois law when it concluded that William had not received consideration for his pledge.

Specifically, CBT argued that William’s promise was converted into a valid and enforceable

contract before the promise was withdrawn because CBT relied on William’s pledge and the



                                               -7-
No. 1-20-0800


promises of others when CBT spent money to buy the land for the building project in September

2015.

¶ 31    In response, defendant argued, inter alia, that the court had properly analyzed the

detrimental reliance and consideration issues.

¶ 32    On June 11, 2020, the court granted CBT’s motion to reconsider, and agreed with CBT’s

argument that William’s $1 million pledge was supported by consideration, citing Thompson v.

Board of Supervisors of Mercer County, 40 Ill. 379, 383 (1866), which stated the well-established

rule that where advances have been made or expenses or liabilities incurred by others in

consequence of a voluntary subscription2 before any notice of withdrawal, this should on general

principles be deemed sufficient consideration to make the voluntary subscription binding.

The court reiterated its decision allowing CBT’s $60,000 claim for the ambassadors program.

The court also allowed CBT’s claim for the $650,000 balance for the building fund claim, finding

that although CBT did not demonstrate detrimental reliance on William’s $1 million pledge, CBT

showed adequate consideration for William’s pledge when it purchased the land in September

2015.

¶ 33    Defendant timely appealed.

¶ 34                                         II. ANALYSIS

¶ 35    On appeal, defendant Smith argues that the circuit court erroneously (1) allowed CBT’s

witnesses Goldman and Rabbi Allouche to testify in violation of the Dead-Man’s Act, and Ilene

to testify despite CBT’s failure to disclose her as a witness in response to defendant’s Rule 213(f)


        2
          A subscription is “[a]n oral or a written agreement to contribute a sum of money or property,
gratuitously or with consideration, to a specific person or for a specific purpose.” Black’s Law Dictionary
(7th ed. 1999).

                                                   -8-
No. 1-20-0800


interrogatories, and (2) allowed CBT’s $650,000 building fund claim despite the lack of

consideration or detrimental reliance that rendered William’s $1 million oral pledge

unenforceable.

¶ 36                                   A. CBT’s Witnesses

¶ 37    First, defendant argues that the trial court erred by allowing Goldman and Rabbi Allouche

to testify at the bench trial because the Dead-Man’s Act barred their testimony. According to

defendant, Goldman and Rabbi Allouche were acting as the equivalent of adverse parties under

the Dead-Man’s Act because they controlled the litigation.

¶ 38    A trial court’s decision to admit or exclude evidence will not be reversed absent an abuse

of discretion. Kim v. Mercedes-Benz, U.S.A., Inc., 353 Ill. App. 3d 444, 452 (2004). “An abuse of

discretion may be found only where no reasonable man would take the view adopted by the circuit

court.” Id.

¶ 39    The Dead-Man’s Act provides, in pertinent part:

        “In the trial of any action in which any party sues or defends as the representative of a

        deceased person *** no adverse party or person directly interested in the action shall be

        allowed to testify on his or her own behalf to any conversation with the deceased *** or to

        any event which took place in the presence of the deceased ***.” 735 ILCS 5/8-201 (West

        2020).

¶ 40    The purpose of the Dead-Man’s Act is to protect the decedent’s estate from fraudulent

claims. General Auto Service Station, LLC v. Garrett, 2016 IL App (1st) 151924, ¶ 20. The Dead-

Man’s Act “is intended to remove the temptation of a survivor to testify to matters that cannot be

rebutted because of the death of the only other party to the conversation or witness to the event,


                                               -9-
No. 1-20-0800


but it is not intended to disadvantage the living.” Balma v. Henry, 404 Ill. App. 3d 233, 238 (2010).

Under the Dead-Man’s Act, a “directly interested witness is one whose interest in the judgment is

such that a pecuniary gain or loss would come to him or her directly as the immediate result of the

judgment.” Bernardi v. Chicago Steel Container Corp., 187 Ill. App. 3d 1010, 1017 (1989).

A “party” under the Dead-Man’s Act is one who has a right to control the proceedings, pursue a

defense, call and cross-examine witnesses, and appeal from the decision. Garrett, 2016 IL App

(1st) 151924, ¶ 21.

¶ 41   In applying the Dead-Man’s Act, this court has not disqualified witnesses who were agents

of an adverse party even though they were vital actors in the event in question. See id. (vice

president and lawyer of the plaintiff company, who had no equity or ownership interest in the

plaintiff company, could submit an affidavit about a copy of a lease being true and accurate where

the defendant, the other party to the lease, had died); Sankey v. Interstate Dispatch, Inc., 339 Ill.

App. 420, 425-26 (1950) (where plaintiff’s decedent was killed in a collision involving a truck

owned by the defendant corporation, the truck driver, who was the defendant’s employee and a

named party but was not served with process and had not filed an appearance, was not a party for

purposes of the Dead-Man’s Act and was properly permitted to testify); Cf. Nardi v. Kamerman,

196 Ill. App. 3d 591, 600 (1990) (“where a corporation will gain or lose as a result of a suit,

corporate shareholders are [directly interested persons and thus] incompetent to testify against the

representative of a deceased person”); Hall v. Humphrey-Lake Corp., 29 Ill. App. 3d 956, 961

(1975) (the defendant vice president, who was a shareholder, was an adverse party barred from

testifying regarding the decedent’s rejection of an oral contract). See also Adams v. First Methodist

Episcopal Church, 251 Ill. 268, 271 (1911) (where the decedent’s will left most of her property to



                                               - 10 -
No. 1-20-0800


her church, and her son likened the church to a corporation and its members to shareholders and

argued that the church members should be barred from testifying about the decedent’s competency

based on their interest in the lawsuit, the court rejected the son’s argument, stating that the

connection of members with a church is purely voluntary and they have no personal or private

interest in the church’s property).

¶ 42   Here, CBT is the plaintiff in this action; Goldman, a volunteer, and Rabbi Allouche, an

employee of CBT, were not named parties in this litigation, were not served with process and did

not file an appearance. CBT is a non-profit religious congregation governed by its board of

directors, to which Goldman and Rabbi Allouche reported and of which neither was a member.

Unlike CBT’s board, Goldman and Rabbi Allouche did not have the authority to pursue the claim

on behalf of CBT or appeal from the decision. Although Goldman worked closely with CBT’s

counsel during this litigation, and both Goldman and Rabbi Allouche had first-hand knowledge of

the events in question, signed pleadings on behalf of CBT, and were representatives of CBT, they

did not control the litigation and remain non-parties to this litigation. We conclude that the trial

court did not err by finding that the Dead-Man’s Act did not bar Goldman and Rabbi Allouche

from testifying.

¶ 43   Next, defendant argues that the trial court should have barred Ilene’s testimony because

CBT failed to disclose her as a witness pursuant to Supreme Court Rule 213(f) (eff. Jan. 1, 2018),

which requires a party to “furnish the identities and addresses of witnesses who will testify at trial”

and, for lay witnesses, to “identify the subjects on which the witness will testify.” Defendant argues

that as a result of CBT’s failure to disclose Ilene in response to defendant’s Rule 213(f)

interrogatories, defendant did not depose her and her testimony at trial was an unfair surprise.



                                                - 11 -
No. 1-20-0800


¶ 44    Rule 213 is designed to give those involved in the trial process a degree of certainty and

predictability that furthers the administration of justice and eliminates trial by “ambush.” Ill. S. Ct.

R. 213 (eff. Jan. 1, 2018); Copeland v. Stebco Products Corp., 316 Ill. App. 3d 932, 946 (2000).

Rule 219(c) authorizes a trial court to impose a sanction, including barring a witness from

testifying, upon any party who unreasonably refuses to comply with any provisions of the court’s

discovery rules or any order entered pursuant to these rules. Ill. S. Ct. R. 219(c) (eff. July 1, 2002);

Shimanovsky v. General Motors Corp., 181 Ill. 2d 112, 120 (1998). The decision to impose a

particular sanction under Rule 219(c) is within the discretion of the trial court and, thus, only a

clear abuse of discretion justifies reversal. Boatman’s National Bank v. Martin, 155 Ill. 2d 305,

314 (1993).

¶ 45    A just order of sanctions under Rule 219(c) is one which, to the degree possible, insures

both discovery and a trial on the merits. Wakefield v. Sears, Roebuck & Co., 228 Ill. App. 3d 220,

226 (1992). When imposing sanctions, the court’s purpose is to coerce compliance with discovery

rules and orders, not to punish the dilatory party. Sander v. Dow Chemical Co., 166 Ill. 2d 48, 62

(1995). A trial court is empowered to fashion a sanction, but is limited by the caveat that the rule

is to be liberally construed to do substantial justice between the parties. Ill. S. Ct. R. 213(k)

(eff. Jan. 1, 2018). This rule is intended as a shield to prevent unfair surprise but not a sword to

prevent the admission of relevant evidence on the basis of technicalities. Ill. S. Ct. R. 213(k)

(Committee Comments (March 28, 2002)).

¶ 46    The factors a trial court should consider in determining what sanction, if any, to apply

include (1) the surprise to the adverse party, (2) the prejudicial effect of the proffered testimony or

evidence, (3) the nature of the testimony or evidence, (4) the diligence of the adverse party in



                                                 - 12 -
No. 1-20-0800


seeking discovery, (5) the timeliness of the adverse party’s objection to the testimony or evidence,

and (6) the good faith of the party offering the testimony or evidence. Boatmen’s National Bank,

155 Ill. 2d at 314. Of these factors, no single factor is determinative. In re Estate of Kline, 245 Ill.

App. 3d 413, 433 (1993). A court must consider the unique factual situation that each case presents

and then apply the appropriate criteria to these facts in order to determine what particular sanction,

if any, should be imposed. Boatmen’s National Bank, 155 Ill. 2d at 314.

¶ 47    CBT identified Ilene as a person with knowledge elsewhere within its answers to

defendant’s interrogatories. Twelve days prior to trial and in accordance with the trial court’s

orders, CBT filed and served defendant with its trial witness list, identifying defendant, Goldman,

Rabbi Allouche, Paikowsky and Ilene as witnesses that CBT might call to testify at trial. That same

day, defendant moved in limine to bar all of CBT’s witnesses. The trial court denied defendant’s

motion as to Goldman, Rabbi Allouche and Paikowsky because defendant had previously deposed

each of them. Regarding Ilene, the trial court, after reviewing the parties’ briefs on the issue and

hearing argument, determined that exclusion was not warranted and instead limited her testimony

to the extent of her knowledge as set forth in CBT’s responses to defendant’s first and second sets

of interrogatories as someone with knowledge about William’s $1 million pledge to CBT.

¶ 48    Ilene was William’s widow and no stranger to this litigation. Her limited testimony about

her knowledge of William’s $1 million pledge was consistent with Goldman’s and Rabbi

Allouche’s testimony and was neither a surprise nor prejudicial to defendant. We conclude that the

trial court’s decision to allow Ilene to testify in a limited fashion was not an abuse of discretion.




                                                 - 13 -
No. 1-20-0800


¶ 49                                   B. Charitable Pledge

¶ 50   Defendant argues that William’s $1 million pledge was gratuitous and unenforceable

because CBT failed to establish any consideration or detrimental reliance to enable CBT to enforce

the pledge under a theory of either contract or promissory estoppel. Defendant argues that the trial

court’s decision to the contrary “conflated [the concepts of] consideration and detrimental reliance

and apparently found both where there was neither.” Defendant argues that (1) CBT provided no

basis for the trial court to reconsider its prior ruling denying CBT’s building fund claim, (2) cases

from other jurisdictions that considered nearly identical factual scenarios declined to enforce

similar charitable subscriptions and public policy supports that outcome, (3) CBT did not show

that William received consideration for his pledge or that CBT relied on that pledge to its detriment

because CBT entered a contract to purchase the land, which contract provided for specific

performance, almost a year before William’s alleged pledge, and (4) CBT did not provide clear

proof of detrimental reliance where the synagogue was built at a budget well over its original

projection without the need to take on any debt.

¶ 51   The question of whether there is consideration for an agreement is a question of law, which

we review de novo. Abrams v. Awotin, 388 Ill. 42 (1944); In re Marriage of Tabassum & Younis,

377 Ill. App. 3d 761, 770 (2007); see also Hassebrock v. Deep Rock Energy Corp., 2015 IL App

(5th) 140105, ¶ 56 (under de novo review, the reviewing court conducts the same analysis the trial

judge would perform and does not defer to the trial judge’s conclusions or rationale). However, to

the extent a trial court’s decision to allow or deny a claim against an estate turns on the court’s

findings of fact, then we will reverse that decision only if those findings are against the manifest

weight of the evidence. In re Estate of Bozarth, 2014 IL App (4th) 130309, ¶ 31; see also Snelson



                                               - 14 -
No. 1-20-0800


v. Kamm, 204 Ill. 2d 1, 35 (2003) (a finding is against the manifest weight of the evidence only if

the opposite conclusion is clearly evident or where a decision is unreasonable, arbitrary, and not

based on any evidence).

¶ 52    First, we reject defendant’s claim that the trial court erred by reviewing CBT’s motion to

reconsider the court’s November 2019 decision that denied CBT’s $650,000 claim. Contrary to

defendant’s argument on appeal, CBT properly moved for reconsideration on the basis that the

trial court misapplied the existing law in rendering its decision. See Hachem v. Chicago Title

Insurance Co., 2015 IL App (1st) 143188, ¶ 34 (one purpose of a motion to reconsider is to bring

to the trial court’s attention an error in the trial court’s previous application of existing law).

¶ 53    Next, we find defendant’s reliance on caselaw from other jurisdictions unavailing given

the existence of well-established relevant law in Illinois. In Pryor v. Cain, 25 Ill. 292, 295 (1861),

the defendant had made a promise to donate money for the building of a church, and the court

found that when other donors relied on the defendant’s promise, he was “bound in good faith to

fulfill the obligation, the party paying the money or furnishing the labor and materials having a

right to rely on such subscription.” See also Thompson, 40 Ill. at 384 (1866) (the rule seems well

established that “[w]here advances have been made or expenses or liabilities incurred by others in

consequence of such subscriptions before any notice of withdrawal, this should, on general

principles, be deemed sufficient to make them obligatory, provided the advances were authorized

by a fair and reasonable dependence on the subscriptions”).

¶ 54    Accordingly, under the rule in Illinois,

                “[i]t is generally considered that a promise to donate money to a charitable purpose

        is gratuitous and unenforceable unless consideration therefore exists; however, the original



                                                 - 15 -
No. 1-20-0800


       gratuitous promise will be converted into a valid and enforceable contract, where before a

       withdrawal of the promise, and in reliance thereon, as well as on the promises of others,

       the charitable organization to which the promise was made, expends money and incurs

       enforceable liabilities in furtherance of the enterprise the donors intended to promote.

                                                    ***

       [I]f the promisee on the faith of the subscription, and before its withdrawal, performs some

       act such as the expenditure of money or incurring liabilities which are enforce[a]ble, in

       furtherance of the enterprise the promisor intended to assist or promote, consideration for

       the subscription is then supplied, and the same is thereafter deemed to be valid, binding

       and enforce[a]ble.”

                Courts lean toward sustaining such contracts when the same may be done without

       violating established rules of law.” In re Drain’s Estate, 311 Ill. App. 481, 483-84 (1941).

¶ 55   The trial court found that William pledged $1 million of his own assets to CBT’s building

fund and paid CBT $350,000 of that pledge, William’s and Goldman’s $1 million pledges

influenced other donors to make substantial donations to CBT’s building fund, and the real estate

closing documents established that CBT did not purchase the property until September 2015,

approximately one month after William made his $1 million pledge and after he gave CBT

$350,000 of that pledge to purchase the land. Based on our review of the record, we conclude that

the trial court’s findings are not against the manifest weight of the evidence.

¶ 56   We also conclude that William’s gratuitous promise to donate $1 million to CBT’s building

fund became a valid and enforceable contract because CBT, before the promise was withdrawn,

and in reliance on William’s promise as well as the pledges it inspired other donors to make, used


                                               - 16 -
No. 1-20-0800


William’s $350,000 paid portion of his $1 million promise to buy the land and build the synagogue

in Scottsdale, Arizona. Accordingly, in conformance with Illinois law, consideration for William’s

promise to donate $1 million was supplied and his promise was thereafter deemed to be valid,

binding and enforceable.

¶ 57   Defendant’s assertion that William’s pledge was not enforceable because CBT signed a

real estate contract to purchase the land before William made his pledge is not persuasive.

The obligations or expenses undertaken when one enters a real estate contract are not identical to

the obligations or expenses undertaken when the land is actually purchased at the real estate

closing. Furthermore, consideration was also supplied when William challenged Goldman to

increase his pledge from $500,000 to $1 million, which induced other donors to make pledges.

See In re Estate of Wheeler, 284 Ill. App. 132, 146 (1936) (pledges made specifically in

consideration of other pledges where, relying thereon, the promisee has made expenditures,

constitute sufficient consideration for those pledges). Finally, we do not address defendant’s

argument that CBT did not establish detrimental reliance because CBT did not appeal the trial

court’s decision in favor of defendant that CBT failed to establish detrimental reliance.

¶ 58                                   III. CONCLUSION

¶ 59   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 60   Affirmed.




                                               - 17 -